 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7    PETER STROJNIK, SR.,                                  Case No. 1:19-cv-01193-AWI-SAB

 8                    Plaintiff,                            ORDER REQUIRING PLAINTIFF TO FILE
                                                            NOTICE OF STATUS OF SERVICE
 9            v.

10    UNIWELL FRESNO HOTEL, LLC,                            TEN DAY DEADLINE

11                    Defendant.

12
              Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se, filed this action against Uniwell
13
     Fresno Hotel, LLC alleging violation of the Americans with Disabilities Act of 1990, 42 U.S.C.
14
     §§ 12101 et seq. (ECF No. 1.) On September 3, 2019, a scheduling order issued setting the
15
     mandatory scheduling conference for November 14, 2019. As of this date, Plaintiff has not filed
16
     proof of service of the summons and complaint. See ECF No. 3 at 2.
17
              Accordingly, IT IS HEREBY ORDERED that, within ten days of the date of entry of this
18
     order, Plaintiff shall file notice of the status of service on the defendant in this action. Plaintiff is
19
     advised that failure to comply with this order may result in the issuance of sanction, up to and
20
     including dismissal of this action.
21

22 IT IS SO ORDERED.

23
     Dated:     October 21, 2019
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                        1
